ORDER
PER CURIAM.
Appellant, Joseph N. Beck, Jr., appeals the judgment of the Circuit Court of Washington County dismissing appellant’s replevin action against respondents, Mike Bowersox and Gary Reed. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).